          Case 1:19-cr-00122-NONE-SKO Document 35 Filed 12/28/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00122 NONE SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   MERE LEDESMA,                                      DATE: January 6, 2021
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on January 6, 2021. On May 13, 2020, this Court issued

18 General Order 618, which indefinitely continues the prior suspension of all jury trials in the Eastern

19 District of California and the prior courthouse closures as set forth in General Order 617. These and

20 previous General Orders were entered to address public health concerns related to COVID-19.

21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00122-NONE-SKO Document 35 Filed 12/28/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable— General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 3 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 6 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 7 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 8 and the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). The Government’s position is that although the Speedy Trial Act does not directly address

11 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

12 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

13 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

14 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

15 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

16 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

17 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

18 by the statutory rules.

19          In light of the foregoing, this Court should consider the following case-specific facts in finding

20 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

21 (Local Code T4). 1 If continued, this Court should designate a new date for the status. United States v.

22 Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

23 limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00122-NONE-SKO Document 35 Filed 12/28/20 Page 3 of 4


 1          1.     By previous order, this matter was set for status on January 6, 2021.

 2          2.     By this stipulation, defendant now moves to continue the status conference until February

 3 17, 2021, and to exclude time between January 6, 2021 (the date through which time was previously

 4 excluded) and February 17, 2021, under Local Code T4.

 5          3.     The parties agree and stipulate, and request that the Court find the following:

 6                 a)      The government has received additional supplemental discovery from the FBI

 7          laboratory which is being produced to the defendant. The government made a plea offer in this

 8          case, and has agreed to extend the deadline of the offer through February 16, 2021.

 9                 b)      Counsel for defendant desires additional for the defense expert to review the

10          supplemental discovery, to consult with his client about the charges, conduct an investigation

11          and research related to the charges, discuss with his client the plea offer received from the

12          government, prepare any pretrial motions, and otherwise prepare for trial. The requested

13          continuance will also ensure continuity of counsel.

14                 c)      Counsel for defendant believes that failure to grant the above-requested

15          continuance would deny him the reasonable time necessary for effective preparation, taking into

16          account the exercise of due diligence.

17                 d)      The government does not object to the continuance.

18                 e)      Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of January 6, 2021 to February 17,

23          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

24          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

25          of the Court’s finding that the ends of justice served by taking such action outweigh the best

26          interest of the public and the defendant in a speedy trial.

27          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00122-NONE-SKO Document 35 Filed 12/28/20 Page 4 of 4


 1 must commence.

 2            IT IS SO STIPULATED.

 3

 4
      Dated: December 21, 2020                       MCGREGOR W. SCOTT
 5                                                   United States Attorney
 6
                                                     /s/ MELANIE L. ALSWORTH
 7                                                   MELANIE L. ALSWORTH
                                                     Assistant United States Attorney
 8

 9
      Dated: December 21, 2020                       /s/ STEVEN L. CRAWFORD
10                                                   STEVEN L. CRAWFORD
11                                                   Counsel for Defendant
                                                     MERE LEDESMA
12

13

14

15
                                         FINDINGS AND ORDER
16

17

18
     Dated:     December 28, 2020                         /s/   Sheila K. Oberto        .
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME      4
      PERIODS UNDER SPEEDY TRIAL ACT
